                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CA No. 3:21-CV-00112


 CHRISTOPHER HOLLIS, HERMAN                        )
 PURVIS, and VERAKA STURDIVANT, on                 )
 behalf of themselves and all others similarly     )
 situated,                                         )
                                                   )
        Plaintiffs,                                )    COLLECTIVE AND CLASS ACTION
                                                   )            COMPLAINT
               v.                                  )
                                                   )
 VALLEY PROTEINS, INC.,                            )
                                                   )
        Defendant.                                 )
                                                   )

       COME NOW, Plaintiffs Christopher Hollis, Herman Purvis, and Veraka Sturdivant

(collectively “Named Plaintiffs”), by and through counsel, on behalf of themselves and all others

similarly situated (“Plaintiffs”), hereby set forth this collective action for violation of the Fair

Labor Standards Act under § 216(b), and a representative action under the North Carolina Wage

and Hour Act pursuant to Fed. R. Civ. P. 23 against Defendant Valley Proteins, Inc. (hereinafter

“Defendant”), and alleges as follows:

                                    PRELIMINARY STATEMENT

       1.      This action arises out of Defendant’s systemic, company-wide willful failure to

compensate Plaintiffs for all hours worked, and for all hours worked at the appropriate straight-

time rate and overtime rate, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201, et seq., the North Carolina Wage and Hour Act (“NCWHA”), N.C. Gen. Stat. § 95-25.1, et

seq.

       2.      Plaintiffs are current and former drivers for Defendant, compensated on an hourly

basis. Throughout the relevant period, Defendant maintained a corporate policy of failing to



       Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 1 of 27
compensate drivers for all hours worked, including “wait time” hours during their scheduled shifts

as well as hours up to forty (40) per week and hours in excess of forty (40) per week. Despite

notifying Plaintiffs of their hourly rates, Plaintiffs and other similarly situated employees were

only paid an hourly rate for certain hours worked and did not receive the appropriate premium

overtime rate when their hours worked were in excess of forty (40) hours per week, in violation of

the FLSA and NCWHA, and Defendant’s obligation to compensate its employees for all hours

worked.

        3.     Defendant was aware of Plaintiffs working generally in excess of forty (40) hours

per week. Defendant suffered or permitted, and in fact, required Plaintiffs to work hours in excess

of forty (40) hours per week without being compensated for time and a half (1.5) for their overtime

work.

        4.     Defendant’s practice of failing to compensate Plaintiffs at the appropriate minimum

wage and overtime rate(s) for all hours worked violated Plaintiffs’ rights under the FLSA and

NCWHA.

        5.     Plaintiff brings this action for violation of the FLSA as a collective action, pursuant

to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of the following class:

        All individuals who were, are, or will be employed by Defendant in North Carolina
        as drivers or in similar positions, at any time within the three (3) years prior to the
        date of commencement of this action, through the present, and who were not
        compensated for all hours worked and/or at the appropriate rate of one and one-half
        of their regular hourly rate for all hours worked in excess of forty (40) per week.

        6.     Defendant is liable for its failure to pay Plaintiffs for all work performed, and at the

appropriate overtime rate for hours worked in excess of forty (40) per week.

        7.     Plaintiffs who elect to participate in this FLSA collective action seek compensation

at the appropriate overtime rate for all hours worked in excess of forty (40) per week, an equal




                                                  2
        Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 2 of 27
amount of liquidated damages, prejudgment interest, and attorneys’ fees and costs, pursuant to 29

U.S.C. § 216(b).

       8.      Plaintiffs also bring this action, on their own behalf, and as representatives of

similarly situated current, former or future drivers, or similar positions, employed by Defendant in

North Carolina, under the NCWHA. Plaintiffs, who are North Carolina residents and who

currently work or have worked for Defendant in North Carolina, assert that they and the putative

class, who work or worked in North Carolina for Defendant, are entitled to compensation for all

work performed for Defendant, whether the work week totaled greater or fewer than forty (40)

hours, compensation at the appropriate regular or promised rate for hours worked less than 40 per

week, and/or the promised premium rate for all hours worked in excess of forty (40) per week, an

equal amount of liquidated damages, prejudgment interest, and attorneys’ fees and costs, pursuant

to N.C. Gen. Stat. §§ 95-25.13, 95-25.6, 95-25.22(a), (a1), and (d).

       9.      Additionally, throughout the relevant period, Defendant maintained a corporate

policy of taking improper deductions from Plaintiffs’ wages, including deducting the costs of

uniforms from employees’ wages, without obtaining the employees’ prior written authorization as

required by N.C. Gen. Stat. § 95-25.8.

       10.     Plaintiff seeks class certification under Rule 23 of the Federal Rules of Civil

Procedure for the following class of Defendant’s employees in North Carolina:

       All individuals who were, are, or will be employed by Defendants in North Carolina
       as drivers or in similar positions, at any time within the two (2) years prior to the
       date of commencement of this action through the present, and who were not paid
       all of their wages on their regular pay date, and/or from whose wages Defendant
       deducted amounts, including for uniforms or uniform services.

       11.     Plaintiffs, who are North Carolina residents and who worked for Defendant in

North Carolina, assert that they and the putative class, who work or worked in North Carolina for




                                                 3
      Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 3 of 27
Defendant, are entitled to compensation for any earned and accrued unpaid wages for hours

worked at the appropriate straight, promised, or overtime rates for hours worked at either less than

or in excess of forty (40) per week and/or any illegal deductions from taken from their wages, and

to an equal amount of liquidated damages, prejudgment interest, and attorneys’ fees and costs,

pursuant to N.C. Gen. Stat. §§ 95-25.8, 95-25.6, 95-25.22(a), (a1), and (d).

                                            PARTIES

       12.     Plaintiff Christopher Hollis (“Plaintiff Hollis”) is an adult resident of North

Carolina, currently living in Raeford, North Carolina. Plaintiff Hollis worked as a full-time raw

materials driver for Defendant at its Fayetteville, North Carolina, location from approximately July

7, 2019, until July 17, 2020. As a raw materials driver for Defendant, Plaintiff Hollis serviced

Defendant’s clients throughout the state of North Carolina, driving to Defendant’s client locations

and Defendant’s various locations throughout the state of North Carolina.

       13.     Plaintiff Herman Purvis (“Plaintiff Purvis”) is an adult resident of North Carolina,

currently residing in Windsor, North Carolina. Plaintiff Purvis began his employment with

Defendant on approximately April 2, 2018 and has worked and currently works for Defendant as

a full-time raw materials and finished goods driver, based at Defendant’s Lewiston, North

Carolina, plant. In both roles, Plaintiff Purvis transported product to and from Defendant’s clients

throughout the state of North Carolina and Defendant’s locations throughout the state of North

Carolina.

       14.     Plaintiff Veraka Sturdivant (“Plaintiff Sturdivant”) is an adult resident of North

Carolina, currently residing in Morven, North Carolina. Plaintiff Sturdivant began her employment

with Defendant on or about February 2019 and has worked for Defendant as a full-time raw

materials and finished goods driver, based at Defendant’s Wadesboro, North Carolina, plant. In




                                                 4
      Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 4 of 27
both roles, Plaintiff Sturdivant transported product to and from Defendant’s clients throughout the

state of North Carolina and Defendant’s locations throughout the state of North Carolina.

          15.   Defendant Valley Proteins Inc. is one of the largest animal by-product rendering

and recycling companies in the United States, headquartered in Virginia, and has its principal place

of business located at 151 Valpro Road, Winchester, Virginia, 22603.

          16.   According to its website, Defendant provides services for the collection, rendering,

and recycling of animal processing and supermarket waste streams (fat and bone trimmings;

meat/poultry waste) and restaurant used cooking oil (UCO) throughout the contiguous United

States.

          17.   According to its website, Defendant has over thirty (30) locations nationwide,

including five (5) locations in North Carolina: Gastonia, Wadesboro, Fayetteville, Rose Hill, and

Lewiston.


                                     JURISDICTION AND VENUE

          18.   The Court has jurisdiction over Plaintiffs’ FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b). Li kewi s e, this Court also has jurisdiction over all of Plaintiffs’

claims pursuant to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)(2), because

there exists diversity of citizenship for purposes of CAFA and because the total amount in

controversy exceeds $5 million. Such diversity exists as at least one member of the putative class

is a citizen of a state other than the states of the Defendant’s citizenship.

          19.   Additionally, this Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367

over the pendent state law claims under the NCWHA, because those state law claims arise out of

the same nucleus of operative fact as the FLSA claims.




                                                 5
      Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 5 of 27
       20.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c). Plaintiff

Sturdivant is a resident of Anson County, North Carolina, a county within this district, and

Defendant conducted business within the Western District of North Carolina, including employing

drivers, operating facilities located in Gastonia and Wadesboro, North Carolina, and servicing

clients throughout this district. Moreover, a substantial part of the events or omissions giving rise

to these claims occurred in this District.

       21.     All of the alleged causes of action can be determined in this judicial proceeding and

this will provide judicial economy, fairness, and convenience to the parties.

                                             COVERAGE

       22.     At all relevant times, Defendant was an employer within the meaning of the FLSA,

29 U.S.C. § 203(d), and the NCWHA, N.C. Gen. Stat. § 95-25.2(5).

       23.     At all relevant times, Plaintiffs and all others similarly situated were employees

engaged in commerce or in the production of goods for commerce within the meaning of 29 U.S.C.

§§ 206, 207.

       24.     At all times material to this action, Defendant was an enterprise engaged in

commerce or the production of goods for commerce as defined by the FLSA, 29 U.S.C. §§ 203(s),

203(r), in that said enterprise has had employees engaged in commerce or in the production of

goods for commerce, or employees handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce by any person, and in that said enterprise has

had and has an annual gross volume of sales made or business done of not less than $500,000

                                   FACTUAL ALLEGATIONS




                                                 6
      Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 6 of 27
       25.     Upon information and belief, Defendant employs more than 2,000 employees,

including over 600 current drivers, around the United States. Five of these locations and hundreds

of employees are located in North Carolina.

       26.     Defendant specializes in the collection and recycling of inedible animal byproducts

from primarily commercial operations, including meat processing plants and the food industry. As

Drivers, Plaintiffs are responsible for servicing Defendants’ clients’ collection needs.

       27.     Defendant employs individuals, including Named and putative Plaintiffs, in various

driver positions, including, but not limited to, raw materials drivers, finished goods drivers, “route”

drivers, and/or grease trap drivers.

       28.     Defendant did not compensate Plaintiffs for all hours worked, including hours up

to forty (40) in a single workweek and/or hours worked over forty (40) that were worked in a given

workweek, and did not a pay the promised regular rate and/or premium rate of time- and one-half

or all wages that had accrued and were earned for such time worked.

       29.     Raw materials drivers visit Defendant’s client’s locations, collecting animal

renderings from the plants, primarily servicing more than forty (40) plants in North Carolina. Raw

materials drivers then take the renderings to a Valley Proteins plant, where the trailer loads of

byproduct are then blended and “cooked,” creating by product.

       30.     Finished goods drivers then transport the by product, or finished goods, to

customers for sale to be used in various products, such as dog food.

       31.     Defendant also employs grease trap drivers, who pick up grease from various

restaurants, including nationwide chains and locally owned establishments. Defendant also

employs Route Drivers who are assigned dedicated pick-up and drop-off locations.




                                                  7
      Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 7 of 27
        32.     Plaintiff Hollis worked for Defendant during the relevant time period as a raw

materials driver.

        33.     Plaintiff Purvis currently works for Defendant as a raw materials driver and a

finished goods driver. Plaintiff Purvis may transport finished goods at the beginning of a shift and

then switch to transporting raw materials later in the shift.

        34.     Similarly, Plaintiff Sturdivant works for Defendant as both a raw materials driver

and a finished goods. Plaintiff Sturdivant may transport raw materials at the beginning of a shit

and then switch to transporting finished goods later in the shift, or vice versa.

        35.     Typically, Plaintiffs are scheduled to work up to seventy (70) hours per week,

which is known was the “70-Hour Rule.” The 70-Hour Rule allowed Defendant the ability to

require a driver to work 70 hours in a week, if needed. This typically results in Plaintiffs working

approximately ten (10) to fourteen (14) hours each shift. However, as each shift’s length depends

on the various route assignments, the total hours worked in a week may vary.

        36.     For example, Plaintiff Hollis typically works approximately five to six days a week,

often working close to 68 hours in a week.

        37.     Plaintiff Purvis typically works approximately five to six days a week, often

working close to 58 hours in a week.

        38.     Plaintiff Sturdivant typically works approximately six days a week, often working

close to 61 hours in a week.

        39.     Upon arriving at Defendant’s warehouse approximately fifteen (15) to thirty (30)

minutes prior to the start of their shift, Plaintiffs first check with a dispatcher in the traffic office,

who assigns Plaintiffs a truck and/or trailer from Defendant’s yard, as different routes require

different trailer setups, and provides route instructions. Plaintiffs will then sign in by entering an



                                                    8
      Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 8 of 27
ID number in Defendant’s computer and swiping a card and/or badge before beginning their pre-

route routine. While Plaintiffs swipe in upon arriving to Defendant’s facilities and are considered

“on the clock” and ready to work, Plaintiffs are not compensated for any time spent prior to

embarking on their assigned routes.

       40.     After receiving their route and truck assignments, Plaintiffs then must sign out the

trailer in Defendant’s logbook, drive to the trailer yard, hook up the empty trailer to the truck, and

perform a pre-trip inspection, including sanitizing the truck, checking fluids, fueling up, adding a

tarp to the trailer, and generally ensuring the truck is in working order. Once the pre-route

inspection is performed, Plaintiffs then return to the traffic office. On occasion, a dispatcher may

also perform a brief inspection to ensure the truck and trailer are properly ready for road travel.

This pre-route inspection may take anywhere from thirty minutes to two hours, depending on any

issues that arise with the trailers and based on the trailer availability. Defendant does not consider

pre-trip duties performed by Plaintiffs compensable time worked.

       41.     Once Plaintiffs have completed the pre-route inspection, Plaintiffs then clock into

the Omnitrack timekeeping system in the truck and begin their routes to transport the assigned

loads. In one shift, Plaintiffs may be responsible for two to four loads.

       42.     While en route, Plaintiffs must also track the amount of “wait time” during the shift,

including time spent waiting at client facilities for trailers to be loaded with animal renderings.

Depending on the client location and the renderings available, Plaintiffs could wait for the trailer

to be filled anywhere from thirty minutes, which was rare, to over two hours, which was more

common.

       43.     After picking up a load from a client location, Plaintiffs return to Defendant’s

facilities, and then Plaintiffs weigh their truck load, drive to the “drain” area, where the water is



                                                  9
      Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 9 of 27
drained off the load, weigh the trailer again, have the trailer unloaded, and may, if needed, take the

trailer through the wash bay. Depending on the remaining assignments on Plaintiffs’ routes, they

may either use the same trailer for the next assignment or Plaintiffs may have to drop off the trailer

and pick up a new trailer for the next load. While time spent waiting for an available trailer is

counted as “wait time,” any time spent unloading a trailer or taking it through the wash bay is not

factored in as “time worked.”

       44.     After completing their last stop and at the end of the shift, Plaintiffs are required to

perform a post-trip inspection of the truck, refuel, and complete paperwork concerning the “wait

times” and submit it to the dispatcher on duty. Plaintiffs are instructed to automatically deduct one

hour from the actual wait times and are not permitted to report the actual wait time, as Defendant

does not compensate Plaintiffs for the first hour of wait time. If Plaintiffs fail to deduct one hour

of wait time from their time log, a dispatcher will cross out time in red ink or white-out the wait

time reported by Plaintiffs and reduce the hours.

       45.     At the end of the shift, Plaintiffs first sign out by swiping their card and/or badge

and entering an ID number in Defendant’s computer in the office and then log out of the Omnitrack

system in the truck.

       46.     Defendant compensates drivers, or similar positions, on an hourly basis. Defendant

classifies these employees as non-exempt under the FLSA.

       47.     Plaintiffs receive hourly pay as well as “load pay” and “Performance/Attendance”

bonuses.

       48.     Upon beginning their employment with Defendant, Plaintiffs were provided a copy

of Defendant’s handbook.




                                                 10
     Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 10 of 27
        49.     Therein, Defendant’s handbook defines hourly employees as “an employee whose

position is considered ‘non-exempt’ under the provisions of the Fair Labor Standards Act and is

paid on a weekly basis” and specifically identifies drivers as an example of hourly employees.

        50.     Defendant’s handbook further advises, “overtime compensation is paid to hourly

employees after 40 hours of actual work each week” and that, for full-time employees, “overtime

will be paid for hours worked in excess of 40 hours per week.”

        51.     In practice, Defendant provides drivers various hourly rates, including a regular

hourly rate, a rate for “skilled labor,” and a rate for “unskilled labor.” For example, Plaintiff Hollis

knows he was assigned a regular rate of $16.50 per hour, as documented on Defendant’s payroll

records, a “skilled labor” rate of approximately $18.00 per hour, and an “unskilled labor” rate of

approximately $12.00 per hour.

        52.     Similarly, Plaintiff Purvis received approximately $18.72 per hour for skilled labor,

a regular hourly rate of $18.72, and $12.30 per hour for unskilled labor. Plaintiff Sturdivant

received $21.08 per hour for skilled labor and $13.90 per hour for unskilled labor.

        53.     Skilled labor includes the time Plaintiffs spent working with the trucks or trailers

during a shift but only after Plaintiffs are en route, including if a truck or trailer had a maintenance

breakdown or required repair while picking up or delivering a load. The time Plaintiffs spent

waiting for the truck to be repaired would qualify for pay at the “skilled labor” rate.

        54.     Unskilled labor includes any time Plaintiffs spent waiting for the trailer to be filled

while at the client sites or time Plaintiffs spent waiting for a trailer or truck to be repaired at

Defendant’s shop.

        55.     In addition to these hourly rates, Plaintiffs received “load pay.” Depending on the

route assignments and amount of renderings or product transported, Plaintiffs could receive a “load



                                                  11
      Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 11 of 27
pay” ranging anywhere from approximately $75 to approximately $130. Additionally, Plaintiffs

receive “Performance/Attendance” Bonuses (“PAB”) each week, if they report to work on time

for each scheduled workday and do not violate company rules. If a driver has an accident or a spill

of renderings is reported, the driver may be subject to deductions from the PAB or may lose the

PAB altogether. While “load pay” is supposed to be wages, in addition to Plaintiffs’ hourly rates,

the “load pay” typically amounts to the majority of Plaintiffs’ wages and Plaintiffs’ do not receive

their hourly rates for all hours worked.

         56.   On weeks where Plaintiffs do not receive the complete PAB, Plaintiffs may receive

a report from the traffic manager, which documents the partial or complete deduction from the

PAB, as well as outlines the driver’s hourly rate, total hours worked, and total hours paid per pay

period. Without explanation, the documented hours paid could and would be less than the hours

worked, pursuant to the pay summary generated and provided by Defendant.

         57.   Despite Plaintiffs being notified of their hourly rates and Defendant’s guarantee to

compensate Plaintiffs at a premium rate of one-and-one-half times their hourly rate for hours

worked in excess of forty (40), Defendant did not compensate Plaintiffs a premium rate for hours

over forty (40). Moreover, Defendant did not compensate Plaintiffs consistent with their promise,

via Defendant’s handbook, to compensate Plaintiffs all of their hours worked, including all hours

worked up to forty (40) in a workweek at the promised hourly rate and/or any overtime at time and

one-half for hours over forty (40) per week, or their earned and accrued wages on their regular pay

date.

         58.   When Plaintiff Hollis inquired as to why he was never paid for his hours over forty

(40) and why he was required to deduct one hour from his wait time, he was told “because you’re

a driver” and “it’s cooked into load pay.”




                                                12
        Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 12 of 27
        59.      When Plaintiff Sturdivant asked a dispatcher why drivers were required to deduct

one hour from the wait time, she was told “that’s just the way it is.”

        60.      Typically, though, Plaintiffs are hesitant to ask any questions regarding

Defendant’s policies to their direct managers, because if they ask too many questions, their

manager will write them up and deduct from the PAB.

        61.      Upon information and belief, despite Defendant not compensating Plaintiffs their

promised hourly rates (whether it be straight-time or the premium rate for hours over forty),

Defendant compensates drivers in Virginia at the promised straight-time rate for hours up to forty

in a week and the promised premium rate for hours in excess of forty in a week, as provided for in

Defendant’s handbook.

        62.      For one week where Plaintiff Hollis worked 68 hours and was not compensated all

of the promised, regular rate or premium rate of one-and-one-half times his hourly rate, Plaintiff

Hollis is owed at least $231, because Defendant maintained a policy that guaranteed hourly

employees, specifically providing drivers as an example, a specific rate for hours worked up to

forty in a single week and time and one-half that rate for all hours over 40. 1

        63.      Similarly, for one week where Plaintiff Purvis worked 58 hours and was not

compensated all of the promised, regular rate or premium rate of one-and-one-half times his hourly

rate, Plaintiff Purvis is owed at least $168.48, because Defendant maintained a policy that

guaranteed hourly employees, specifically including drivers, a specific rate for hours worked up

to forty in a single week and time and one-half that rate for all hours over 40.


1
  While Plaintiffs provide estimated damage calculations for one week for each named plaintiff, based on the limited
information currently available to Plaintiffs, Defendant is in possession and control of necessary documents and
information from which Plaintiff would be able to precisely calculate damages. Accordingly, the damage estimates
provided in ¶¶ 62-64 capture only unpaid overtime for a single workweek, based on the limited information currently
available to Plaintiffs and do not include the unpaid straight-time hourly wages Defendant also failed to compensate
Plaintiffs.


                                                        13
      Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 13 of 27
        64.     For example, for one week where Plaintiff Sturdivant worked 61 hours and was not

compensated all of the promised, regular rate or premium rate of one-and-one-half times her hourly

rate, Plaintiff Sturdivant is owed at least $221.34, because Defendant maintained a policy that

guaranteed hourly employees, specifically including drivers, a specific rate for hours worked up

to forty in a single week and time and one-half that rate for all hours over 40.

        65.     Regarding uniform deductions, Defendant’s employee handbook states, “The

company requires a security deposit of $150 on uniforms, toolboxes, and other Company property

issued to an hourly employee. This deposit will be deducted from an employee’s payroll check in

six installments of $25 each starting with the employee’s fifth payroll check.”

        66.     In addition to these mandatory deductions outlined in the handbook, Plaintiffs are

also deducted each week for “uniform services.”

        67.     However, Plaintiffs typically do not use the “uniform service” because they would

not receive the same uniforms back from the service. For example, Named Plaintiffs, who prefer

to not mix their uniforms with the other drivers’ laundry, wash their uniforms at home and do not

use the uniform service; yet, Plaintiffs are still required to pay for this service.

        68.     Defendant neither received proper authorization from Plaintiffs to make any such

deductions nor did Defendant provide Plaintiffs written notice of these deductions or the right to

rescind any prior-obtained authorization, if any.

        69.     In fact, when Plaintiff Hollis, who does not use the Valley Protein uniform service,

asked to opt-out of the uniform deduction, he was told it did not matter if he used Defendant’s

uniform service or not and that he could not opt-out of the deduction.

        70.     Similarly, Plaintiff Sturdivant was instructed it did not matter if she used the

uniform service or not, the deduction would still be taken each week.



                                                   14
      Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 14 of 27
        71.     On or about August 2020, a coalition of drivers, including Plaintiff Hollis,

presented Defendant with a petition, outlining grievances regarding Defendant’s employment

policies. Specifically, the petition explained that through conversations amongst the drivers and

through educating themselves on industry standards, the Drivers complained and insisted

Defendant change violative policies, including demanding compensation in accordance with the

law.

        72.     The Drivers requested, inter alia, reasonable work hours and limiting the total

number of hours hourly paid employees may work in a single week, as well as demanding

Defendant comply with the Fair Labor Standard Act, especially as it relates to unpaid driver wait

time and tasks. Additionally, the Drivers complained that any pay unlawfully withheld be paid

retroactively to all affected employees.

        73.     Despite receiving Plaintiff Hollis’s and other drivers’ grievances and/or complaints

and efforts to seek change in Defendant’s unlawful pay practices, Defendant has ignored such

complaints and refused to compensate Plaintiffs for all hours works, including premium overtime

pay at one- and one-half times their hourly rate in addition to all other earned and accrued wages

for all hours work at the appropriate, promised rate, including for all hours worked up to forty (40)

at the promised rate and for all hours worked in excess of forty (40) in a week at the promised

premium rate.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

        74.     Named Plaintiffs bring the First Count of the instant Complaint as a collective

action pursuant to 29 U.S.C. § 216(b), on behalf of himself and all similarly situated employees.

        75.     Similarly situated employees, for purposes of the FLSA collective action claims,

include individuals who were, are, or will be employed by Defendants as a Driver, at any time



                                                 15
       Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 15 of 27
within the three (3) year period prior to the date of the commencement of this action, through the

present, and who did not receive compensation for all hours worked, including one- and one-half

times their regular rate for all hours worked over forty (40) in a week.

        76.     The members of the proposed collective action, like Named Plaintiffs, are

employed as Drivers, including raw materials drivers, finished goods drivers, “route” drivers,

and/or grease trap drivers, have substantially similar job requirements and pay provisions, and are

subject to common practices, policies, or plans that fail to compensate them for all work performed

at the appropriate rate.

        77.     There are numerous (in excess of 100) similarly situated current and former Drivers

that fall within the scope of the aforementioned FLSA class.

        78.     The members of the proposed collective action are known to Defendant, are readily

identifiable, and may be located through Defendants’ records.

        79.     Pursuit of this action collectively will provide the most efficient mechanism for

adjudicating the claims of Named and putative Plaintiffs.

        80.     Members of the proposed FLSA class, therefore, should be permitted to pursue their

claims collectively, pursuant to 29 U.S.C. § 216(b).

        81.     Pursuant to 29 U.S.C. § 216(b), attached to and filed with the instant Complaint as

Exhibits A through C, are the Consents to File Suit as Named Plaintiff executed by Named

Plaintiffs. As this case proceeds, it is likely other individuals will file consent forms and join as

opt-in plaintiffs.

        82.     Named Plaintiffs request that they be permitted to serve as representatives of those

who consent to participate in this action, and that this action be conditionally certified as a

collective action pursuant to 29 U.S.C. § 216(b).



                                                 16
      Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 16 of 27
                 NCWHA CLASS ACTION ALLEGATIONS
    PURSUANT TO RULE 23 OF THE FEDERAL RULES OF CIVIL PROCEDURE

       83.       Plaintiffs bring the Second Cause of Action of the instant Complaint as a class

action pursuant to Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure, on behalf of

themselves and all similarly situated employees, for relief to redress and remedy Defendant’s

violations of the NCWHA, N.C. Gen. Stat. § 95-25.1, et seq.

       84.       Numerosity: The proposed class is so numerous that joinder of all such persons is

impracticable, and the disposition of their claims as a class will benefit the parties and the Court.

While the exact number of class members is unknown to Plaintiff at this time, upon information

and belief, the class comprises more than 100 individuals.

       85.       Common Questions Predominate: There is a well-defined commonality of interest

in the questions of law and fact involving and affecting the proposed class, and these common

questions of law and fact predominate over any questions affecting members of the proposed class

individually, in that all putative class members have been harmed by Defendant’s failure to

lawfully compensate them. The common questions of law and fact include, but are not limited to,

the following:

                 a. Whether Defendant provided any advance written notice of its intent to make

                    wage deductions, including, for example, the cost of uniforms in the manner

                    required by the NCWHA;

                 b. If Defendant did provide employees with any form of written notice of its intent

                    to make wage deductions, whether the content of that notice complied with the

                    technical requirements of the NCWHA;




                                                 17
     Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 17 of 27
              c. Whether Defendant’s practice of altering time logs to reduce recorded hours

                  worked violates the NCWHA, given its result in failing to compensate putative

                  Class Members all of their earned and accrued wages on their regular pay date;

              d. Whether Defendant failed to compensate putative Class Members at the earned,

                  accrued, and/or promised rate for all hours worked, up to forty (40) hours per

                  week, in light of Defendant’s failure to recognize “wait time” as hours worked;

              e. Whether Defendants failed to compensate putative Class Members at the

                  earned, accrued, and/or promised rate for all hours worked, including the

                  promised rate for hours worked in excess of forty (40) each week; and

                  Whether Defendant failed to pay Named and Putative Plaintiffs all of their

                  owed, earned, accrued, and promised wages, including, but not limited to, any

                  straight-time or overtime wages, paid at the appropriate, promised rate, on their

                  regular pay date, pursuant to N.C. Gen. Stat. § 95.25.6 and § 95-25.13, a

                  requirement that is not covered by the overtime provision under the FLSA;

              f. Whether Defendant knowingly deprived Plaintiffs of all accrued wages,

                  including payment of wages that accrued consistent with the promised hourly

                  rates for all hours worked, and is therefore unable to provide any good faith

                  excuse for its failure to compensate Plaintiffs as required by § 95.25.6, § 95-

                  25.13, § 95-25.22.

       86.    Typicality: The claims of Named Plaintiffs are typical of the claims which could be

alleged by any member of the putative class, and the relief sought is typical of the relief which

would be sought by each member of the class in separate actions. All putative class members were

subject to the same compensation practices of Defendant, as alleged herein, of failing to pay




                                               18
     Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 18 of 27
employees for all hours worked or earned and accrued wages on their regular pay date, either at

the appropriate straight or promised rates for all hours less than forty (40) per week or the

appropriate promised rate for all hours worked in excess of forty (40) per week, and/or for

Defendant’s deduction policy, of failing to provide proper notice of intended deductions from

employees’ pay pursuant to N.C. Gen. Stat. § 95-25.8. Defendant’s deduction policies and

practices affected all putative Class Members similarly, and Defendant benefited from the same

type of unfair and/or unlawful acts as to each putative Class Member. Plaintiffs and members of

the proposed class sustained similar losses, injuries, and damages arising from the same unlawful

policies, practices, and procedures.

       87.     Adequacy of Representation: Named Plaintiffs are able to protect the interests of

all members of the proposed class fairly and adequately, including recovering all unpaid owed and

accruing wages, and there are no known conflicts of interest between Named Plaintiffs and

members of the proposed class. Named Plaintiffs have retained counsel who are experienced and

competent in both wage and hour law and complex class action litigation.

       88.     Superiority: A class action is superior to other available means for the fair and

efficient adjudication of this controversy. Individual joinder of all class members is impracticable.

Class action treatment will permit a large number of similarly situated persons to prosecute their

common claims in a single forum simultaneously, efficiently, and without the unnecessary

duplication of effort and expense that numerous individual actions engender. Because the losses,

injuries and damages suffered by each of the individual class members may be small for some in

the sense pertinent to the class action analysis, the expenses and burden of individual litigation

would make it extremely difficult or impossible for the individual class members to redress the

wrongs done to them. On the other hand, important public interests will be served by addressing




                                                 19
     Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 19 of 27
the matter as a class action. The cost to the court system and the public for the adjudication of

individual litigation and claims would be substantially greater than if the claims are treated as a

class action. Prosecution of separate actions by individual members of the proposed class would

create a risk of inconsistent and/or varying adjudications with respect to the individual members

of the class, establishing incompatible standards of conduct for Defendant, and resulting in the

impairment of class members’ rights and the disposition of their interests through actions to which

they are not parties. The issue in this action can be decided by means of common, class-wide

proof. In addition, if appropriate, the Court can and is empowered to fashion methods to efficiently

manage this action as a class action.

       89.     Public Policy Considerations: Defendant violated the NCWHA. Just as current

employees are often afraid to assert their rights out of fear of direct or indirect retaliation, former

employees may also be fearful of bringing claims because doing so can harm their employment,

future employment, and future efforts to secure employment. Class action lawsuits provide class

members who are not named in the Complaint a degree of anonymity, which allows for vindication

of their rights while eliminating or reducing these risks.

       90.     Pursuit of this action as a class will provide the most efficient mechanism for

adjudicating the claims of Plaintiff and members of the proposed class.

                             FIRST CAUSE OF ACTION
                      Violation of the Fair Labor Standards Act
                                29 U.S.C. § 201, et seq.
Brought by Named Plaintiffs on Behalf of Themselves and all Similarly Situated Employees

       91.     Plaintiffs incorporate by reference all preceding paragraphs as if the same were

repeated here verbatim.




                                                  20
     Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 20 of 27
        92.    At all relevant times, Defendant has been, and continue to be, an “employer”

engaged in interstate “commerce” and/or in the production of “goods” for “commerce,” within the

meaning of the FLSA, 29 U.S.C. § 203.

        93.    At all relevant times, Defendant has employed, and continues to employ,

“employee[s],” including Named Plaintiffs, and each of the members of the prospective FLSA

Class, that have been, and continue to be, engaged in interstate “commerce” within the meaning

of the FLSA, 29 U.S.C. § 203.

        94.    At all relevant times, Defendant has had gross operating revenues in excess of

$500,000.

        95.    The FLSA, pursuant to §§ 206 and 207, requires each covered employer, including

Defendant, to compensate all non-exempt employees at the applicable minimum wage rate for all

hours worked, and at a rate of not less than one and one-half (1.5) times the regular rate of pay for

work performed in excess of forty (40) hours in a single workweek.

        96.    At all relevant times, Defendant, pursuant to its policies and practices, failed and

refused to pay Plaintiffs at the overtime rate for all hours worked in excess of forty (40) hours per

week.

        97.    Defendant’s failure to pay Plaintiffs at the appropriate overtime rate for hours

worked in excess of forty (40) per week, despite the fact that, upon information and belief,

Defendant knew of its obligations under the law, entitles Plaintiffs to liquidated damages in an

amount equal to the amount of unpaid wages under 29 U.S.C. § 216(b), since Defendant cannot

show that it acted in good faith, and a three (3) year, rather than two (2) year statute of limitations

will apply, since Defendant’s acts constitute willful violations of the FLSA, within the meaning of

29 U.S.C. § 255(a).



                                                  21
     Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 21 of 27
       98.     As a result of Defendant’s unlawful acts, Plaintiffs have been deprived of

appropriate compensation for all overtime hours worked, and are entitled to recovery of such

amounts, liquidated damages, prejudgment interest, and attorneys’ fees and costs, pursuant to 29

U.S.C. § 216(b).

                            SECOND CAUSE OF ACTION
                 Violation of the North Carolina Wage and Hour Act
                            N.C. Gen. Stat. § 95-25.1, et seq.
Brought by Named Plaintiffs on Behalf of Themselves and all Similarly Situated Employees

       99.     Plaintiffs incorporate by reference all preceding paragraphs as if the same were

repeated here verbatim.

       100.    At all relevant times, Defendant has employed, and/or continues to employ,

Plaintiffs within the meaning of the NCWHA.

       101.    Pursuant to the NCWHA, N.C. Gen. Stat. § 95-25.6, it is unlawful for an employer

to “suffer or permit” an employee to work without paying all owed, earned, and accrued promised

wages, on the employee’s regular payday.

       102.    Additionally, North Carolina law requires every employer to notify employees of

the promised wages and the day of payment as well as making available a written version of the

employment practices and policies regarding promised wages. See N.C. Gen. Stat. § 95-25.13(1)-

(2). Importantly, “[a]mbiguous policies and practices shall be construed against the employer and

in favor of the employees.” See 13 N.C. Admin. Code 12.0307.

       103.    Plaintiffs’ NCWHA claims are separate and distinct from Plaintiff’s overtime claim

under the FLSA, as Plaintiffs seek to recover all wages “accruing” for Plaintiffs and putative class

members, who are hourly-paid employees, within the meaning of N.C. Gen. Stat. § 95-25.6, by

virtue of Defendant’s agreement to pay for all hours worked, regardless of whether these




                                                22
     Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 22 of 27
employees were also owed overtime pay under the FLSA, and Defendant systemically failed to

compensate Plaintiffs for all hours worked.

       104.    Defendant employed Named Plaintiffs and similarly situated employees, within the

State of North Carolina. Plaintiffs and putative Rule 23 class members were employed by

Defendant within the meaning of the NCWHA and were not exempt from the statute’s provisions.

       105.    Upon Plaintiffs beginning their employment, Defendant informed Plaintiffs of their

hourly rate and of Defendants’ policy and practice to compensate Plaintiffs for all hours worked

in excess of forty (40) per week at a rate of one and one-half times the promised hourly rate.

       106.    Explicitly, Defendant, pursuant to its handbook, guarantees and promises that for

all full-time employees, without qualification, “Overtime will be paid for hours worked in excess

of 40 hours per week.” Despite this clear promise and Plaintiffs regularly working upwards of 70

hours a week, Defendant did not compensate Plaintiffs any overtime wages.

       107.    Defendant agreed to pay hourly-paid employees, including Plaintiffs, for all hours

worked, as evidenced by Defendant assigning Plaintiffs hourly rates, compensating Plaintiffs

based on hours worked, including wait time, and instructing Plaintiffs to use Defendant’s time-

keeping system in order to be paid.

       108.    At all relevant times, Defendant, pursuant to its policies and practices, failed and

refused to pay Plaintiffs all owed, earned, accrued, and promised wages, including for required

work performed by Plaintiffs, and at the appropriate rate to which Plaintiffs are lawfully entitled

for hours worked up to forty (40) and hours in excess of forty (40) in a single workweek.

       109.    Pursuant to the NCWHA, N.C. Gen. Stat. §§ 95-25.13 and 95-25.6, Defendant

promised to pay Named Plaintiffs and putative class members for all of their hours worked,

pursuant to Defendant’s handbook all wages, when due, for all promised, earned, and accrued



                                                23
     Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 23 of 27
regular, straight, and overtime wages of one and one-half times the promised wage rate, which is

a part of all the employees’ accrued and earned wages, and which should have been paid when due

on the employees’ regular payday; this requirement is not covered by the overtime provision under

the FLSA.

       110.    Defendant violated N.C. Gen. Stat. § 95-25.6 by failing to pay Plaintiffs wages

accrued for all hours worked, including, but not limited to, all “wait time” performed by Plaintiffs

as well as all promised wages that accrued pursuant to Defendant’s policy to compensate full-time

employees, such as Plaintiffs, for all hours worked in excess of 40 at one and one-half times the

promised hourly rate.

       111.    Pursuant to the NCWHA, N.C. Gen. Stat. § 95-25.8, it is unlawful for an employer

to withhold any portion of an employee’s wages without the employee’s advance written

authorization, including the amount and reason for the deduction. If the amount is not available

when the employee signs the authorization, the employer must receive advance written notice of

the exact amount and of the right to withdraw the authorization.

       112.    Each week, Defendant took deductions from Named Plaintiffs’ and putative Class

Members’ for uniform fees.

       113.    At all relevant times, Defendant, pursuant to its policies and practices, deducted a

portion of employees’ wages for the cost of uniforms without receiving the required advance

written authorization and without providing advance written notice of the amount to be deducted.

       114.    Consistent with the above, Defendant’s wage withholding was in violation of N.C.

Gen. Stat. §§ 95-25.6 and 95-25.8.

       115.    As a result of Defendant’s unlawful policies and practices, Plaintiffs have been

deprived of compensation due and owing.



                                                24
     Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 24 of 27
       116.    Defendants intentionally refused to pay all wages due as set forth in the preceding

paragraphs of this Complaint to Plaintiffs and putative class members in violation of the NCWHA.

       117.    Defendants were aware that Named Plaintiffs and putative class members were not

receiving all straight-time wages for all hours worked up to forty (40) pursuant to the promised

straight-time rate and all wages for hours worked in excess of forty (40) per week per week

pursuant to the promised premium rate of one-and-one-half times the straight-time rate.

       118.    Even after Plaintiff Hollis and putative class members presented a formal petition

demanding payment of all earned and accrued wages, including for all hours worked, Defendant

refused to comply with its obligations under the NCWHA.

       119.    Defendant’s failure to pay Plaintiffs all owed, earned, accrued, and promised

wages, despite the fact that, upon information and belief, Defendant knew of its obligations under

the law, entitles Plaintiffs to liquidated damages in an amount equal to the amount of unpaid wages,

under N.C. Gen. Stat. § 95-25.22(a1).

       120.    As a result of Defendant’s unlawful acts, Plaintiffs have been deprived of all

compensation due under the law, and are entitled to recovery of such amounts, liquidated damages,

prejudgment interest, and attorneys’ fees and costs, pursuant to N.C. Gen. Stat. §§ 95-25.6, 95-

25.22(a), (a1), and (d).

                                      PRAYER FOR RELIEF

       WHEREFORE, Named Plaintiffs, and all those similarly situated, collectively pray that
this Honorable Court:

       1.      Issue an Order certifying this action as a collective action under the FLSA, and

designate Named Plaintiffs as the representatives of all those similarly situated under the FLSA

collective action;




                                                25
     Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 25 of 27
        2.      At the earliest possible time, issue notice of this collective action, or allow Named

Plaintiffs to do so, to all persons who were, are, or will be employed by Defendant in North

Carolina as drivers or in similar positions, at any time within the three (3) years prior to the date

of commencement of this action, through the present, and who were not compensated for all hours

worked and/or at the appropriate rate of one and one-half of their regular hourly rate for all hours

worked in excess of forty (40) per week. Such notice shall inform them that this civil action has

been filed, of the nature of the action, and of their right to join this lawsuit if they believe they

were denied proper wages;

        3.      Issue an Order certifying this action as a class action under the NCWHA, and

designate Named Plaintiffs as representatives on behalf of all those similarly situated under the

NCWHA class and designate the below undersigned counsel as class counsel;

        4.      Award Plaintiffs actual damages for unpaid wages and liquidated damages equal in

amount for the unpaid compensation found due to Named Plaintiffs and the class as provided by

the FLSA, 29 U.S.C. § 216(b); award Plaintiffs actual damages for unlawfully withheld wages,

including earned and accrued wages, and liquidated damages equal in amount as provided by the

NCWHA, N.C. Gen. Stat. § 95-25.22(a), (a1);

        5.      Award Plaintiffs attorneys’ fees, costs, and interest pursuant to the FLSA, U.S.C. §

216(b), and pursuant to the NCWHA, N.C. Gen. Stat. § 95-25.22(a), (d);

        6.      Grant such further legal and equitable relief as the Court deems necessary and

proper in the public interest.

                                 7. DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby demands

a trial by jury on all issues so triable.


                                                 26
      Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 26 of 27
Respectfully submitted this March 19, 2021.

                                          /s/ Gilda Adriana Hernandez
                                          Gilda A. Hernandez (NCSB No. 36812)
                                          Charlotte Smith (NCSB No. 53616)
                                          THE LAW OFFICES OF GILDA A.
                                          HERNANDEZ, PLLC
                                          1020 Southhill Drive, Ste. 130
                                          Cary, NC 27513
                                          Phone: (919) 741-8693
                                          Fax: (919) 869-1853
                                          ghernandez@gildahernandezlaw.com
                                          csmith@gildahernandezlaw.com

                                          Attorneys for Plaintiff




                                              27
     Case 3:21-cv-00112-FDW-DSC Document 1 Filed 03/19/21 Page 27 of 27
